Citation Nr: 0712413	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-23 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to initial disability rating in excess of 30 
percent disabling from September 2, 2003, and in excess of 50 
percent disabling from May 13, 2005, for  post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to March 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  This appeal ensued following an October 2003 
rating decision which granted service connection for anxiety 
disorder and assigned a 30 percent rating, effective from 
September 2, 2003.  In September 2004, the RO denied a TDIU.  
In February 2006, the veteran's psychiatric disorder was 
reclassified as PTSD and an increased rating of 50 percent 
was assigned, effective from May 13, 2005.  In December 2006, 
the veteran's claim for an increased rating for PTSD to 
include a TDIU was denied.  The appeal continues.  

For purposes of clarity, the Board has elected to classify 
the issues as on the title page of this decision.  


FINDINGS OF FACT

1.  From September 2, 2003, through May 12, 2006, the 
veteran's service-connected psychiatric disorder was 
manifested primarily by moderate symptoms that included 
depressed mood, anxiety, isolation, and sleep impairment.

2.  From May 13, 2005, the veteran's psychiatric disorder was 
manifested by severe symptoms that included speech that was 
reduced in productivity, thoughts that were slow in rate and 
reduced in productivity, thoughts of harming himself, very 
nervous, avoidance of friends and no social outlets.

3.  As of May 13, 2005, PTSD precluded the veteran from 
obtaining and retaining all forms of substantially gainful 
employment consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  From September 2, 2003, through May 12, 2005, the 
schedular criteria for a rating of 50 percent, but no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code (DC) 9411 (2006).  

2.  Since May 13, 2005, the schedular criteria for a 70 
percent rating, but no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2006).

3.  The criteria for a TDIU rating due to service-connected 
disabilities have been met, effective May 13, 2005.  
38 U.S.C.A. §§ 1155, 5107(b), 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
September 2003 and June 2004.  The content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letters advised the appellant 
what information and evidence was needed to substantiate the 
claims.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claims and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Criteria for a Higher Evaluation for PTSD

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  The lay 
statements and testimony are considered to be competent 
evidence when describing symptoms of a disease or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements regarding the severity of the appellant's 
symptoms must be viewed in conjunction with the objective 
medical evidence of record and the pertinent rating criteria.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Pursuant to the General Rating Formula for Mental Disorders, 
38 C.F.R. § 4.130, Code 9411, PTSD will be rated as follows:

Total occupational and social impairment due to such symptoms 
as gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger in hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name - 100 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores from 31 to 40 reflect some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoid friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

The Board notes that the appeal for a higher evaluation for 
the PTSD arises from the initial rating decision, which 
established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of a staged rating (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Entitlement to a PTSD Rating in Excess of 30 percent from 
September 2, 2003, through May 12, 2005

Of record are private and VA treatment records dated 
subsequent to the veteran's discharge from service through 
2003.  Essentially, these records reflect treatment for 
conditions other than psychiatric in nature.  

Private examination as conducted by J. C. L., M.D., in July 
2003 reflects an opinion by the physician that the veteran 
was permanently and totally disabled and unemployable.  The 
diagnosis was PTSD, and it was noted that the veteran was on 
numerous medications to control his anxiety symptoms and his 
sleep impairment.  Symptoms included daily intrusive 
thoughts, distressing dreams two to three times per week, 
flashbacks, distress at exposure to triggers, avoidance of 
conversations or topics about combat, sleep disturbance, 
irritability and angry outbursts, and memory problems.  His 
GAF score was 38.  

When examined by VA in October 2003, the veteran reported 
sleep disturbance in that he woke up with nightmares.  His 
wife told him that he talked in his sleep.  He was anxious at 
times and was easily startled.  He did not like crowds and 
preferred not to watch war movies.  The veteran told the 
examiner that he no longer worked, and that he had been 
married three times.  He was close to some of his children.  
He performed limited chores, had a few friends, and enjoyed 
only solitary recreational and leisure activities.  

The examiner noted that the veteran was alert and 
cooperative.  His mood was clam and pleasant, and his affect 
was appropriate.  There were some intrusive thoughts, but no 
suicidal or homicidal ideation.  The examiner felt that the 
veteran's concentration was fair.  The examiner opined that 
the veteran did not meet the criteria for PTSD.  A diagnosis 
of anxiety disorder was rendered.  The examiner assigned a 
GAF score of 55.  

Service connection for anxiety disorder was granted in an 
October 2003 rating decision.  A 30 percent evaluation was 
assigned, effective from September 2, 2003.

When examined by VA in February 2004, the veteran's sleep was 
described as sporadic.  His physical health was fairly good 
for someone his age.  He had friends and had recreational and 
leisure pursuits.  There was some irritability and 
anxiousness.  He was somewhat started on one occasion.  The 
examiner opined that the veteran did not have PTSD.  An 
anxiety disorder was diagnosed.  Employment was not 
precluded.  

In September 2004, a TDIU rating was denied by the RO.

In a November 2004 statement, Dr. J. C. L. provided a summary 
and update of the veteran's condition.  His diagnosis 
continued to be PTSD and he assigned a GAF of 35.  The doctor 
stated that because of the veteran's PTSD, he was 
"severely" compromised in his ability to sustain social or 
work relationships.  He again opined that the veteran was 
unemployable.  

Additional VA records dated from 2004 and up to May 13, 2005, 
essentially reflect treatment for other conditions, although 
the veteran was occasionally was seen at the mental health 
clinic.  In February 2005, his symptoms were stable, and 
there were no acute issues.  His mood was fine, and his 
affect was full and appropriate.  His insight was good, and 
his judgment was intact.

In reviewing the findings and history elicited in the records 
summarized above, the Board concludes that the veteran's 
disability picture attributable to his psychiatric disorder 
most nearly approximates the manifestations for a 50 percent 
evaluation for the period in question.  The pertinent records 
reflect some diversity between the GAF functioning score as 
assigned by the private examiner and the VA examiner.  
Clearly, the private physician opined that the veteran's 
psychiatric impairment was more severe than the VA examiner.  
(Note: GAF scores over the relevant period are not 
controlling, but must be accounted for as they represent the 
assessment of trained medical observers.)  What is reflected 
in both the private and VA treatment reports, however, is 
that significant impairment in the veteran's social and 
industrial capabilities was indicated.  The VA examiner 
specifically reported in early 2004 that employment was not 
precluded.  The private physician who diagnosed the veteran's 
PTSD prior to VA personnel (who did not diagnose PTSD until 
2005 exam) noted later in 2004 that the veteran was 
"severely" compromised in this ability to sustain social 
and work relationships.  His GAF scores also support a 
conclusion that a higher evaluation is warranted.  There is 
nothing in the record to suggest that the private examiner's 
clinical findings are less probative than the VA examiner's 
2003 report which does not show the severity of impairment 
noted by the private physician.  

In sum, the veteran's symptoms more closely approximated the 
criteria for a 50 percent rating for the period in question.  
This period is from September 2, 2003, through May 12, 2005.  
All reasonable doubt was resolved in the veteran's favor in 
reaching this decision.

The clinical findings do not show that a rating in excess of 
50 percent is warranted for the period in question.  
Occupational and social impairment, with deficiencies in most 
areas, to include judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, or near-continuous panic or depression, or neglect 
of personal appearance and hygiene, is simply not shown.  See 
38 C.F.R. § 4.130, DC 9411.  As reflected below, it was on 
May 13, 2005, that VA again examined the veteran and 
additional increased severity of symptoms was demonstrated.

Entitlement to a PTSD Rating in Excess of 50 Percent from May 
13, 2005

The veteran underwent psychiatric evaluation by VA on May 13, 
2005.  At that time, he was alert and well oriented times 
four.  His speech was reduced in productivity.  His thoughts 
were slow in rate and reduced in productivity.  He looked to 
his wife for answers.  She indicated that she helped the 
veteran to remember to take his medications.  He denied panic 
attacks, but he did have thoughts of harming himself.  The 
examiner felt that the veteran voiced symptoms that were 
consistent with a diagnosis of PTSD, including daily 
intrusive thoughts of war and avoidance of current war 
coverage and isolation from others.  He stated that he only 
associated with his wife and grandchildren.  He only felt 
comfortable with his immediate family.  He experienced poor 
sleep on a nightly basis and avoided crowds.  He had been off 
of his medications for two months and had had recent suicidal 
ideation.  He felt very nervous throughout the day.  He did 
not attend church regularly.  He had no activities outside of 
the home, but said that this was due to physical problems.  
He was uncomfortable around others.  PTSD was diagnosed and a 
GAF score of 51 was recorded, and the examiner noted that 
this reflected "severe" impairment.  She stated that the 
veteran had a condition that caused him to be very nervous 
and tense, and to avoid others, which made his ability to 
maintain employment "very, very difficult."  She added, 
however, that it was doubtful that his PTSD would preclude 
his ability to be employed in a sedentary and isolated job.  

In a February 2006 rating action, the veteran's psychiatric 
disorder was reclassified as PTSD and an increased rating of 
50 percent was assigned, effective from the date of the above 
exam - May 13, 2005.

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).

At the time of VA examination in August 2006, it was noted 
that the veteran's remained about the same as did his GAF 
score.  There was some impairment of interpersonal 
interactions and difficulty in sustaining relationships.  The 
RO denied a TDIU rating in December 2006.

In reviewing the findings and history elicited in the record 
summarized above, the Board concludes that the veteran's 
disability picture attributable to his psychiatric disorder 
most nearly approximated the manifestations for a 70 percent 
evaluation for the period in question.  That is, from May 13, 
2005.

In regard to industrial impairment, the VA examiner noted in 
May 2005 that while the appellant might be able to be 
employed in a sedentary and isolated job, his ability to 
maintain employment would be "very, very difficult."  The 
record shows that he has significant difficulties in 
maintaining stable relationships and continues to experience 
sleep disturbance, symptoms of anxiety, and "severe" social 
and industrial impairment.  For the first time in the 
clinical record, it was noted that he had thoughts of hurting 
himself.  Also, the record at the time of this exam reflects 
reduced productivity in speech and a slow rate of thoughts 
with reduced productivity.  Moreover, reliance on his wife to 
answer questions for him was not noted until the time of this 
exam.  His GAF scores are on the borderline between moderate 
and serious symptoms.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the overall picture more nearly approximates 
the criteria for a 70 percent rating from the date of May 13, 
2005.  The preponderance of the evidence favors the veteran's 
claim, and the benefit sought on appeal is granted. 



Entitlement to a TDIU Rating

The veteran filed a claim for a TDIU rating in November 2003.

Criteria for a TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2006).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2006).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2006).

Analysis

As discussed above, the veteran's PTSD is now rated as 70 
percent disabling.  Thus, he meets the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, 
the evidence must still show that he is unable to pursue a 
substantially gainful occupation due to the service-connected 
disability.  Thus, the issue is whether the veteran's PTSD 
prevents him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a TDIU, the record must reflect some factor 
which takes this case outside the norm.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain employment, but 
the ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, now whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  

It is the Board's conclusion that the record reflects 
substantially gainful unemployment as of May 13, 2005.  While 
the examiner noted that the veteran might be able to be 
employed in a sedentary job at that time, it is concluded 
that his symptoms show that such employment would only be 
marginal.  His symptoms included always feeling nervous and 
having no activities outside of the house.  He was not 
comfortable around others, and for the first time reported 
thoughts of harming himself.  His often looked to his wife to 
answer questions asked of him on exam.  The examiner at the 
time noted that his condition included feelings of extreme 
nervousness and tenseness around others.  

The evidence of record dated prior to that date is not 
convincing that the veteran could not engage in gainful 
employment.  While the Board has reviewed the private 
physician's statements dated in 2003 that the veteran was 
unemployable and VA exam reports dated in October 2003 and 
October 2004 which show significant manifestations of PTSD, 
he was not shown to be precluded from all gainful employment.  
When examined by VA in October 2003, he continued to interact 
with others as indicated by the fact that he remained close 
to some of his children and had not lost interest in all 
social activities.  It was specifically noted that he was not 
detached and estranged from others at this time.  Moreover, a 
VA examiner in February 2004 specifically opined that the 
veteran was not precluded from employment.  It was also noted 
that he had some friends and enjoyed some recreational and 
leisure pursuits.  In February 2005, his symptoms were 
stable, and there were no acute issues.  His mood was fine, 
and his affect was full and appropriate.  His insight was 
good, and his judgment was intact.

Notwithstanding the private physician's opinions, the 
detailed examination reports provided by VA reflect that the 
veteran was not precluded from gainful employment because of 
his PTSD prior to May 13, 2005.  As of that date, however, 
given the severity of his PTSD symptoms and their effect on 
his ability to work, the Board concludes that the evidence 
supports the claim for a TDIU.  And, as determined above, it 
was of that date that he first met the criteria for a TDIU 
pursuant to 38 C.F.R. § 4.16(a).  The benefit of the doubt is 
resolved in the veteran's favor.  


ORDER

An evaluation of 50 percent for PTSD is granted from 
September 2, 2003, through May 12, 2005, subject to the law 
and regulations governing the payment of monetary benefits.  

A 70 percent rating for PTSD beginning on May 13, 2005, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

The claim of entitlement to an award of a TDIU rating is 
granted as of May 13, 2005, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


